Citation Nr: 0608477	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right fibula, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to the veteran's service-
connected residuals of a right leg fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in March 2005.  This matter was previously before the 
Board and was remanded in January 2005 and again in May 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected fracture of the right 
fibula is well healed and not productive of any disability of 
the right ankle or any appreciable functional impairment of 
the right knee; flexion of the right leg is to 60 degrees 
before he has pain or other symptom; there is no limitation 
of extension, instability or subluxation of the right knee, 
nor is there any malunion or nonunion of the tibia or fibula.

3.  A right ankle disability was not manifested during 
service or for many years thereafter, and there is no 
competent evidence to show that a right ankle disability is 
linked to service or was caused or aggravated by service-
connected residuals of a fracture of the right fibula; the 
most recent relevant medical and X-ray evidence fails to 
confirm a current disability of the right ankle. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right fibula have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5256-5262 (2005); VAOPGCPREC 9-
1998; VAOPGCPREC 9-2004.

2.  A claimed right ankle disability was not incurred in or 
aggravated during active service, nor is it proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
directed the veteran to tell the VA about any additional 
information or evidence that he wanted the VA to try to get 
for him in relation to his case and it explicitly directed 
the veteran to send any pertinent evidence he had in his 
possession.  The Board finds that this letter fulfills VA's 
duties to notify the veteran.  The veteran has been notified 
of the evidence needed to substantiate his claim, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Id.; Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

With respect to the fourth element of 38 C.F.R. § 3.159(b), 
the VCAA letter sent to the veteran in May 2004 informed him 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
information or evidence is in your possession, please send it 
to us."  Thus, the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
With respect to the issues decided here on the merits, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection and an increased rating, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the right ankle 
disorder or the effective date for the increased rating.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right ankle disability, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Similarly, as to the effective 
date question for the claim for an increased rating, the 
preponderance of the evidence is also against an increased 
rating for the veteran's residuals of a fracture of the right 
fibula so the effective date issue is rendered moot as well.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records, including VA 
examination reports.  The most recent examination, which was 
thorough in nature, contained adequate findings to rate the 
veteran's right leg disability and it ruled out a current 
diagnosis of a right ankle disability.  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Facts

An August 2001 VA examination report shows that the veteran 
complained of pain, fatigue and stiffness in the right lower 
extremity, particularly after walking.  He stated that he 
could not golf or bowl.  There was no evidence of infection, 
use of crutches, braces, canes or corrective shoes, and no 
constitutional symptoms of bone disease.  On physical 
examination, the veteran walked with a limp and could not 
squat effectively.  There was diffuse tenderness over the 
right calf and there appeared to be some pain on range of 
motion of the right knee.  There was no objective evidence of 
deformity, angulation, malunion or nonunion.  There was no 
evidence of shoe wear pattern that would indicate abnormal 
weightbearing or any callosities or breakdown.  Flexion of 
the right knee was to 124 degrees and extension was to 0 
degrees.  The diagnosis was old right fibula fracture.  The 
examiner estimated that during flare-ups the range of motion 
and symptomatology would increase by approximately 15 
percent.  

A June 2004 VA examination report shows that the veteran 
reported symptoms of pain, weakness and stiffness in the 
right lower extremity.  He indicated that he used a cane for 
ambulatory support as well as elastic bandages but he was 
able to drive and exercise daily.  On physical examination, 
there was no evidence of infection, deformity, angulation, 
false motion, shortening, ankylosis, or intra-articular 
involvement in the right lower extremity.  The veteran had 
some weakness in the right knee, but there were no other 
symptoms associated with the right knee.  The veteran's gait 
was slow and he reported that he could stand for no longer 
that two to three minutes and walk no more than 15 to 25 
feet.  He did not have any calluses, breakdown, or unusual 
shoe-wear pattern that would indicate abnormal weightbearing.  
Right knee flexion was to 65 degrees and extension was to 0 
degrees without pain on motion.  The examiner stated that 
during a flare-up, the veteran would have 5 to 10 percent 
additional limitation of motion due to pain, fatigue and 
weakness.  The diagnosis was status-post right lower leg 
fracture with weakness and no instability.

An August 2005 VA examination report shows that the veteran 
reported pain in the right lower extremity and the need to 
use a cane and a corset for support, although he added that 
he was able to drive and shop.  Physical examination revealed 
that the veteran used a new appearing cane and a corset on 
the right knee.  The examiner noted that both the cane and 
the corset appeared little used.  The veteran was able to sit 
and get up on the examining table easily, but he declined to 
walk on his heels and toes and squat, complaining of 
increased pain about the right knee and tibia.  The veteran's 
right knee was normal in appearance with no effusion.  
Flexion of the right knee was to 90 degrees with pain at 90 
degrees.  He complained of pain with light palpation over the 
medial and lateral join lines and the anterior knee.  His 
ligaments were intact with varus and valgus stress.  He had 
normal drawer signs and negative McMurray's and Lachmann's.  
There was no muscle wasting of the right thigh or calf.  
Examination of the right tibia revealed a normal appearance.  
He complained of pain with light palpation all about the 
right tibia and fibula.  There was normal alignment of the 
right tibia and fibula with no swelling or redness.  The 
right ankle had normal range of motion without swelling, 
tenderness or instability.  X-rays of the right ankle were 
entirely within normal limits.  X-rays of the right knee were 
normal, except for minimal narrowing of the lateral 
compartment.  X-rays of the right tibia and fibula revealed a 
well-healed fracture of the midshaft of the right fibula 
which was very old, well-healed and well-aligned.  The right 
tibia's appearance on x-ray was entirely normal with no 
evidence of fracturing.  

Following the August 2005 examination, the diagnoses were 
recorded as follows:  well-healed fracture, right mid-shaft 
fibula without neurological or mechanical deficit; minimal 
osteoarthritis, lateral compartment, right knee; and normal 
right ankle.  The examiner concluded that the veteran's right 
fibular fracture was not the cause of his minimal 
osteoarthritis in the right knee or his pain complaints 
involving the right ankle.  The clinician observed that the 
type of fibular fracture the veteran sustained is not 
normally associated with any sequela with the fracture 
healing easily and that it would not be expected to be 
associated with any residual symptoms for diminished 
activity.  The examiner opined that the veteran's mild 
osteoarthritis of the right knee was secondary to his 
advancing age and that the veteran's present subjective 
complaints were not consistent with the examination.  It was 
noted that it was clear that the veteran did not require a 
cane or brace for the right knee or leg and that his present 
complaints were wholly out of reason when his medical 
history, injury, and examination were taken into 
consideration.  The clinician added that there were no DeLuca 
factors applicable to the veteran's right lower extremity, 
with the exception of an additional loss of flexion of 10 
degrees.


Analysis

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The Board also notes that VA General Counsel held in 
VAOPGCOREC 9-2004 that separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint.  

Diagnostic Code 5257 dictates that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  

A compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

The veteran's right lower extremity disability, described as 
residuals of a right leg fracture, is currently rated under 
the provisions of Diagnostic Code 5262, which states that 
malunion of the tibia and/or fibula with moderate knee or 
ankle disability warrants a 20 percent disability rating.  
38 C.F.R. § 4.71(a), Diagnostic Code 5262.  The Board does 
not find that this Diagnostic Code is appropriate for rating 
the veteran's service-connected disability as the rating 
criteria are clearly predicated on either malunion or 
nonunion of the tibia and/or fibula and the medical evidence 
of record demonstrates that the veteran's service-connected 
disability is not manifested by either malunion or nonunion 
of the tibia and/or fibula.  In fact, the August 2001 VA 
examination report specifically shows no evidence of malunion 
or nonunion and the August 2005 VA examination report shows 
that the veteran had normal alignment of the right tibia and 
fibula and x-rays of the right tibia and fibula revealed a 
well-healed and well-aligned fracture of the fibula.  

Even assuming for the sake of argument only that this latter 
Diagnostic Code is appropriate for rating the veteran's 
service-connected right lower extremity disability, the Board 
finds that the medical evidence of record does not 
demonstrate moderate ankle and knee disability secondary to 
the fracture of the right fibula in order to warrant a 20 
percent disability rating.  On the contrary, the most recent 
examiner indicated that there were no abnormal objective 
findings.  The Board notes that the August 2005 VA 
examination and opinion shows that the veteran's right 
fibular fracture was not the cause of his minimal 
osteoarthritis in the right knee or his pain complaints 
involving the right ankle.  The examiner concluded that the 
veteran's mild osteoarthritis of the right knee was secondary 
to his advancing age.  As such, there is no evidence of 
malunion or nonunion of the tibia or fibula with associated 
moderate disability of the knee and/or ankle in order to 
warrant a 20 percent disability rating under Diagnostic Code 
5262.

As for other potentially applicable Diagnostic Codes, 
Diagnostic Code 5256 could not provide for a higher 
disability rating as there is no evidence of ankylosis.  An 
increased or separate compensable rating is not warranted 
under Diagnostic Code 5257 as there is no evidence of 
recurrent subluxation or lateral instability of the veteran's 
right knee.  See also VAOPGCPREC 23-97 and VAOPGCREC 9-98.  
Additionally, Diagnostic Codes 5258 and 5259 are not for 
application as there is no evidence of dislocation or removal 
of the semilunar cartilage.

The medical evidence of record shows that the veteran has 
some limitation of motion of flexion of the right knee but 
the August 2005 VA examination report reflects that his right 
knee disability is not related to his service-connected 
residuals of a right leg fracture.  Even when assuming for 
the sake of argument only that the veteran's right knee 
disability and associated limitation of motion is 
etiologically related to his service-connected right fibula 
fracture, the medical evidence of record, even when viewed in 
the light most favorable to the veteran, shows that the 
veteran's right knee range of motion is not limited at all on 
extension and is limited by pain to, at most, approximately 
60 degrees of flexion.  As such, there is no evidence of 
flexion limited to 45 degrees or any limitation of extension 
to warrant a rating in excess of 10 percent under Diagnostic 
Code 5260 or to a separate compensable rating under Code 
5261.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The ranges of motion as 
documented in the June 2004 and August 2005 VA examination 
reports reflect that the examiner considered whether there 
was any additional limitation function due to symptoms that 
include pain, weakness, fatigability, lack of endurance, and 
incoordination but the only additional functional limitation 
noted was 10 degrees of flexion due to pain.  It was 
specifically reported upon the most recent examination that 
there were no DeLuca factors applicable to the veteran's 
right lower extremity, with the exception of an additional 
loss of flexion of 10 degrees.  It is pertinent to point out 
that the examination did not reveal any abnormal objective 
findings, to include atrophy and observations of the 
veteran's movements during the examination, to support 
increased disablement.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service- connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records are devoid of reference 
to any right ankle injury or disease.  His June 1958 
discharge examination report shows that his lower extremities 
were clinically evaluated as normal.  Additionally, there is 
no evidence of any complaints of ankle pain until 
approximately 1999, over 40 years after his discharge from 
service, and there is no competent medical evidence to 
suggest any etiological relationship between the veteran's 
current complaints of right ankle pain and his active duty 
service.  

The most recent examination of record, the August 2005 VA 
evaluation, revealed the veteran's right ankle had normal 
range of motion without swelling, tenderness or instability.  
An X-ray examination of the right ankle was entirely within 
normal limits.  The diagnosis was normal right ankle.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board has considered the veteran's assertion that his 
right ankle pain was caused by his service-connected 
residuals of a right leg fracture.  There is only one medical 
opinion of record which addresses this issue.  The August 
2005 VA examination report notes that the veteran's right 
fibular fracture was not the cause of his pain complaints 
involving the right ankle.  Moreover, while the veteran has 
complaints of right ankle pain, the Court of Appeals for 
Veterans Claims (Court) has held that a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  

In view of the foregoing, the Board finds that the 
overwhelming preponderance of the evidence is against the 
veteran's claim for service connection for a right ankle 
disability on a direct incurrence or secondary basis.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision on either issue.  That is, as the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right fibula is denied.

Entitlement to service connection for a right ankle 
disability, to include as secondary to the veteran's service-
connected residuals of a right leg fracture, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


